Citation Nr: 1737197	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left hip bursitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1998 to April 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's October 2013 VA Form 9, she indicated that she wanted a Board hearing by live videoconference.  However, by the time the hearing was scheduled in April 2017, she appears to have moved from Florida to Alabama.  Thus, the hearing should likely take place at the Montgomery RO rather than the St. Petersburg RO.  As such, the case must be remanded to schedule her for a Board hearing as requested. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing before a member of the Board at the closest RO to where she is now located in accordance with her docket number.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

